Appeal from D. C. D. C.; and
Appeal from D. C. W. D. Wash. Motion of the Speaker and Leadership Group of the House of Representatives for leave to file, as amici curiae, a printed brief that differs from the previously submitted typewritten brief granted. Motion of the Solicitor General to expedite consideration of the statements as to jurisdiction granted. Probable jurisdiction noted, cases consolidated, and a total of one hour allotted for oral argument. The brief of the Solicitor General is to be filed with the Clerk; of the Court and served upon *1064appellees on or before 3:00 p.m., Wednesday, April 18, 1990. The briefs of the appellees are to be filed with the Clerk of the Court and served upon the Solicitor General on or before 3:00 p.m., Thursday, May 3, 1990. Any reply brief is to be filed with the Clerk of the Court and served upon appellees on or before 3:00 p.m., Thursday, May 10, 1990. Cases are set for oral argument at .10:00 a.m., Monday, May 14, 1990.